STATE OF MICHIGAN

                            COURT OF APPEALS



In re MARCOS ANTONIO TORRES, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 25, 2014
               Petitioner-Appellee,

v                                                                   No. 316655
                                                                    Saginaw Circuit Court
MARCOS ANTONIO TORRES,                                              Family Division
                                                                    LC No. 11-033048-DL
               Respondent-Appellant.


Before: FITZGERALD, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I do not agree that defendant’s guilty plea in adult court waived his challenge to the
juvenile court’s decision to waive its jurisdiction. Defendant filed a timely appeal from the
juvenile court’s waiver decision, but the circuit court refused to adjourn trial in adult court
pending that appellate decision. Defendant’s guilty plea in adult court waived many appellate
rights, but it did not constitute a waiver of his right to appeal from the decision placing
jurisdiction in the adult court given that he timely challenged it and timely sought appeal.

        I nevertheless concur in the result in this case because defendant has not established that
the juvenile court’s waiver decision was erroneous.



                                                            /s/ Douglas B. Shapiro




                                                -1-